Case 2:19-cv-19886-JMV-SCM Document 18 Filed 01/28/20 Page 1 of 2 PagelD: 322

 

SHEPHERD, FINKELMAN, MILLER & SHAH, LLP Sie

Attorneys at Law

  

475 White Horse Pike « Collingswood, NJ 08107
Telephone: 856-858-1770 = Fax: 856-858-7012
www.sfmslaw.com

JAMES C. SHAH?
ishah@sfmslaw.com

January 28, 2020

Electronically Filed Via CM/ECF
Clerk of Court
United States District Court
for the District of New Jersey
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Re: Cho, et al. v. The Prudential Insurance Company of America, et al.
Case No. 2:19-cv-19886 (JVM)(SCM)

Dear Sir/Madam:

We represent Plaintiff, Young Cho, in the above-captioned matter. We write pursuant to
L.Civ.R. 7.1 (d)(5) to invoke an automatic extension to oppose Defendants’ Motion to Dismiss
Plaintiff's Complaint (Docket Entry No. 16), the current deadline for which is February 4, 2020.
The new motion day will be March 2, 2020, and the new deadline for the opposition papers will
be February 18, 2020.

Thank you for your attention to this matter.

Respectfully submitted,

s/James C. Shah

James C. Shah

JCS/sm

cc: All Counsel of Record (Via CM/ECF)

 

$ Admitted to practice law in CA, NJ, NY, PA and WI

CALIFORNIA = CONNECTICUT =» FLORIDA = NEW JERSEY » NEW YORK =» PENNSYLVANIA =» WISCONSIN

Ta ETT |
Case 2:19-cv-19886-JMV-SCM Document 18 Filed 01/28/20 Page 2 of 2 PagelD: 323

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on January 28, 2020, I caused the foregoing to be filed with

the Clerk of Court using the CM/ECF filing system and, by so doing, served all counsel of record

electronically.

s/James C. Shah
